Citation Nr: 1611958	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer, to include residual disability, to include as a result of herbicide exposure in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Army from August 1963 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Togus, Maine.  The claim is now within the jurisdiction of the RO in Detroit, Michigan.  The Board, in February 2011 and March 2014, remanded the claim for evidentiary development.  Actions requested by the Board have been accomplished to the extent possible, and the claim is ripe for appellate review.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with prostate cancer in 2007 and any active disease or residual disability associated with this diagnosis is presumed to have origins with herbicide exposure in the Republic of Vietnam.  

2.  Resolving any doubt in the favor of the Veteran, it can be concluded that the Veteran transited Vietnam, for a two-hour period, in January 1971 while flying from a duty station in Thailand to one in Okinawa; he is presumed to have been exposed to herbicides during his brief visitation to Vietnam.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer, to include residual disability, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a Veteran served in the Republic of Vietnam during the Vietnam era, he or she shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias, multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Analysis

The Veteran served in the Army in Southeast Asia and the Pacific during the Vietnam War.  Specifically, he had assignment to Thailand and Okinawa for several years as a noncommissioned officer in the Engineer Branch.  He does not assert that he developed prostate cancer in service, and additionally, he has made no allegation of having spent any great amount of time in Vietnam during his military service in the region.  Rather, he simply has stated that, upon his reassignment from Thailand to Okinawa, he was placed on a flight which transited Vietnam for several hours.  He has specifically noted that the flight occurred late in the evening of January 19, 1971 into the morning of January 20, 1971.  He has alleged that the aircraft landed at Cam Ranh Bay Air Base in the Republic of Vietnam, that he remained in a waiting lounge for approximately two hours, and that following this, he and a group of additional soldiers returned to the aircraft for the remaining journey to Okinawa.  

Regarding a diagnosis of prostate cancer, the record reflects a diagnosis occurring in July 2007.  The Veteran has been treated for this condition, and should he be able to establish that he served in Vietnam (even for a bare minimum of time), he would be entitled to service connection for prostate cancer (to include any residuals) on the basis of a presumed exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309.  At issue, then, is whether his alleged Vietnam service can be confirmed.  

The Board has tried, via two remands, to get the exact information regarding the Veteran's transit from Thailand to Okinawa.  The available service personnel records do document that the Veteran left Thailand for Okinawa in January 1971, which is as he has specifically alleged.  Moreover, the National Personnel Records Center (NPRC) has stated that the Veteran's unit in Thailand was closed at a time proximate to his reassignment to Okinawa, so it is clear that the Veteran's recollection of the specific date of his transit is corroborated by contemporaneous records.  The service personnel records do not, unfortunately, document the assigned aircraft and route responsible for taking the Veteran to Okinawa.  

In this regard, the NPRC, via the Air Force Historical Research Agency, has offered several opinions with respect to the nature of air operations at the time of the Veteran's service.  In an initial correspondence, a government archivist reported that there was no one specific route followed by aircraft flying from Thailand to Okinawa or onward, and that because of this, it would be speculation to comment as to if a transit in Vietnam occurred.  Pointedly, however, the Board notes that the archivist did not outwardly dismiss the possibility that Vietnam transits occurred as a matter of course.  In other words, it was not expressed that a transit through Vietnam was outside of Air Force policy or some other directive which would make the Veteran's allegations implausible.  In a later correspondence, the archivist commented that C-5 and C-141 aircraft generally did not make stops in Vietnam.  This was noted because those assets were assigned to Military Airlift Command (MAC), and that Major Command's (MAJCOM) policy was to keep flight records of all sorties.  C-130 aircraft, however, also operated throughout Southeast Asia and the Pacific, and were assigned to a tactical role with Pacific Air Forces (PACAF).  This was a separate MAJCOM from MAC, and one where individual flight plans were not maintained after usage.  No opinion was offered with respect to commercial charter flights, as the archivist noted that specific patterns of flight could only be viewed for MAC units operating the C-141 or C-5 (for which, it follows, civilian aircraft would not be a component).  

Cam Ranh Bay was a large logistical center in the Republic of Vietnam, and it was utilized by the Military Air Transport Service (MATS) in addition to MAC and other tactical (PACAF) units.  As a major transportation hub in and out of Vietnam for both personnel and equipment, it is certainly likely that such a base had the support systems in place for transient service personnel travelling by commercial  and long-range military aircraft.  Indeed, the Veteran has not alleged that he travelled by C-5 or C-141 Air Force aircraft; rather, that he was onboard a "leased" aircraft assigned to MATAS.  In other words, he was on a commercial flight paid for by the military which, he asserts, transited Vietnam en route to Okinawa.  

The Board has made several attempts to verify the flight, and it is apparent that there is no historical record of it.  The service department has, however, indicated that Air Force and commercial flights utilized different routes with no specific pattern being common amongst all flights.  Apparently, two types of government aircraft did not typically stop in Vietnam; however, the same cannot be said about any other type of aircraft, including commercial aircraft, which would have been utilized in transporting troops in and out of theater.  The Veteran has expressed that his flight was commercial and part of MATAS (not MAC), and that there was a minimal stopover in Vietnam at the completion of his tour in Thailand.  

Essentially, the Board must determine as to if the allegation of the Veteran, given the circumstances of his service, is credible.  It is known that Cam Ranh Bay was, as noted, a major transportation hub in and out of the theater, and that MATAS commercial flights utilized the facility.  The Veteran's specific account of flying over two days in January 1971 (his reassignment is confirmed by service personnel records), to include his recollection of leaving late at night and into the morning as well as his description of only being in a transit lounge for several hours, is consistent with the type of stop a commercial aircraft leased for government service would engage in en route to another destination.  The Veteran's flight clearly originated in Southeast Asia in a nation bordering Vietnam, and it is not outside of the realm of possibility that, for whatever reason (mechanical problems, weather, or, as alleged, the simple need to transfer more personnel to Okinawa from the major hub in Vietnam), a MATAS commercial flight would stop in Vietnam prior to flying over the open Pacific ocean and landing in Okinawa.  That MATAS-chartered commercial flights engaged in such a route historically has not been expressly ruled-out by the service department, and it is consistent with the type of operations which would have occurred at the time of the Veteran's flight from Thailand to Okinawa.  There is nothing grandiose or otherwise suspect about the Veteran's comments regarding his stopover in Cam Ranh Bay, and the Board, in finding his allegations credible, can resolve any reasonable doubt in his favor and find that the alleged transit in Vietnam in January 1971 was consistent with the type of service rendered.  

As such, Vietnam service can be conceded, and the Veteran is presumed to have been exposed to herbicides during his brief stint of duty in that nation.  As noted, he has been diagnosed with prostate cancer, and thus, service connection for any active or residual disability is granted.   


ORDER

Entitlement to service connection for prostate cancer, to include residual disability, to include as a result of herbicide exposure in the Republic of Vietnam, is granted.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


